DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/17/2021 was filed after the mailing date of the instant application on 07/05/2018.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment
Applicant’s amendments to the claims, filed on 12/20/2021, have been entered.
Applicant’s amendment of the claims caused withdrawal of the rejection under 35 U.S.C. 112(b) of claim 10 as failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention, the rejection under 35 U.S.C. 112(d) of claim 10 as being of improper dependent form, the rejection under 35 U.S.C. 102 of claims 1-9 and 11-20 as being anticipated by Kim et al. (US 2017/0352820 A1), and the rejection under 35 U.S.C. 103 of claims 1-9, 11-14, and 16-20 as being unpatentable over Cha et al. (KR 2016/143496 A).
	Claims 1, 3-8, 11-12, and 14-16 have been amended.
	Claims 2 and 10 have been cancelled.
	Claims 1, 3-9, and 11-20 are pending in the application.

Response to Arguments
Applicant's arguments with respect to the rejections over Kim et al. (US 2017/0352820 A1) have been fully considered but they are not persuasive. Applicant’s amendments do not overcome the prior art because the prior art still reads on the claimed invention.
A reinterpretation of the prior art is given below to explain how the prior art still reads on the claimed invention.
With respect to Applicants arguments over Cha et al. (KR, 2016/143496A), that a person of ordinary skill would not have moved the substituent off of the pyridine group without impermissible hindsight, Examiner disagrees. 
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Further, given the general formula and teachings of Cha, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to make the positional isomer of the compound of Cha in order to pursue the known options within his or her technical grasp and would expect the isomeric compounds to be useful as a material in the organic layer of the electroluminescent device of Cha and possess the properties taught by Cha.  A prima facie case of obviousness exists when chemical compounds have very 
With respect to Applicant’s request that the double patenting rejection be held in abeyance until the prior art rejections are overcome, please see MPEP section 804 which states that only objections or requirements not necessary for consideration of the claims may be held in abeyance, and an application must not be allowed unless the required compliant terminal disclaimer is filed and/or the withdrawal of the nonstatutory double patenting rejection is made of record.
		
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claims 3 and 4, claims 3 and 4 recites the limitation "L".  There is insufficient antecedent basis for this limitation in the claim.
For the purpose of continuing examination, this limitation will not be examined as the current rejection does not rely on the definition of L12. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 
Claims 1, 3-9, and 11-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2017/0352820 A1)
With respect to claim 1, Kim discloses Formula 1 (abstract), which is pictured below.

    PNG
    media_image1.png
    256
    606
    media_image1.png
    Greyscale

In this formula, Y is CR11R12, R11 and R12 are a C1 alkyl (methyl) group (paragraph 0047, lines 1-4), R1- - is a C1 alkyl (methyl) group, X1-X3 and X5-X6 are carbon atoms and X4 is a nitrogen atom (paragraph 0046), L is a C14 arylene group (anthracene)(paragraph 0048, lines 1-2), a is 1 (paragraph 0049), and R3 is a C6 arylene (phenyl) group.
This would form the compound below.

    PNG
    media_image2.png
    278
    475
    media_image2.png
    Greyscale

Kim includes each element claimed, with the only difference between the claimed invention and Kim being a lack of the aforementioned combination being explicitly stated. Absent a showing of unexpected results, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the instant invention to select any known substituent from each of the finite lists of possible combinations to arrive at the compound of the instant claim since the combination of elements would have yielded the predictable result of a blue luminescent material providing high quantum efficiency to an organic light-emitting device with low driving voltage and high efficacy in addition to high thin-film stability, and which may have electron or hole injection characteristics (paragraph 0060), commensurate in scope with the claimed invention. See Section 2143 of the MPEP, rationales (A) and (E).
Given the general teachings of Kim, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to make a positional isomer of the above compound in order to pursue the known options within his or her technical grasp and would expect the isomeric compounds to be useful as a material in the emission layer of the electroluminescent device of Kim and possess the properties taught by Kim.  A prima facie case of obviousness exists when chemical compounds have very close structural similarity and similar utilities.  See MPEP 2144.09 I.  When compounds which are position isomers or homologs are of sufficiently close structural similarity, there is an expectation that such compounds possess similar properties.  See MPEP 2144.09 II.
This would form the positional isomer below:

    PNG
    media_image3.png
    317
    431
    media_image3.png
    Greyscale

This compound reads on instant Formula 1a when c3 is 0, X1-X6 are carbon atoms, X7 is a nitrogen atom, X2 is CR12 and R12 is represented by *-[(Ar11)b11(L11)a11)c11 L3 is a C14 aryl (anthracene) group, Ar3 is a C6 aryl (phenyl) group, X1-X5 and X7 are all C-R, X6 is a nitrogen atom, and R4 and R5 are a C1 alkyl (methyl) group.	
With respect to claims 3 and 4, Kim teaches the condensed cyclic compound of claim 1 and L11 is an anthracene group represented by Formula 3-8.
With respect to claims 5 and 6, Kim teaches the condensed cyclic compound of claim 1, and Ar11 is a phenyl group represented by Formula 5-1.
With respect to claim 7, Kim teaches the condensed cyclic compound of claim 1 and c11 is 1, and c3 and c21 are zero, as discussed above.
With respect to claims 8 and 9, Kim teaches the condensed cyclic compound of claim 1, and R2 is a hydrogen atom, and R4 and R5 are a C1 alkyl (methyl) group.
With respect to claims 11-13, Kim teaches the condensed cyclic compound of claim 1, and the condensed cyclic compound is represented by Formula 1-1 when c1 is 1 and c2 and c3 are zero, as pictured and discussed above. 
With respect to claim 14, Kim teaches the condensed cyclic compound of claim 11, and the condensed cyclic compound is represented by Formula 2-2 for the reasons discussed above. 
With respect to claim 15, Kim teaches the condensed cyclic compound of claim 1, which is identical to instant Compound 2.
With respect to claims 16-18, Kim teaches the condensed cyclic compound of claim 1, and a first electrode (anode), a second electrode (cathode), a hole transport region between the anode and the emission layer comprising a hole transport layer, an electron transport region between the emission layer and the cathode comprising an electron transport layer, and an organic layer comprising an emission layer, and the organic layer includes the compound of the invention (paragraphs 0027-0030).
With respect to claim 19, Kim teaches the organic light-emitting device of claim 18, and the emission layer further comprises an anthracene-based compound (the emissive color depends on the emission layer materials, blue emission materials include anthracene, paragraphs 0058-0059).
With respect to claim 20, Kim teaches the organic light-emitting device of claim 17, and the hole transport region comprises a p-dopant and the p-dopant comprises a cyano group-containing compound (paragraphs 0031-0033 and HT-D1, pictured below).

    PNG
    media_image4.png
    388
    613
    media_image4.png
    Greyscale

The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.

Claims 1, 3-9, 11, and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Cha et al. (KR 2016/143496 A, using the previously provided translation for references).
With respect to claim 1, Cha teaches a condensed cyclic compound represented by Formula 1, which is pictured below.

    PNG
    media_image5.png
    429
    397
    media_image5.png
    Greyscale

In this formula, X1 is carbon (paragraph 0009), R1-R3 are C1 alkyl (methyl) groups (paragraph 0011), L1 is a C6 aryl (phenylene) group (paragraph 0010), m is 1 (paragraph 0012), and p is 1 (paragraph 0013) and t is zero so the pendant group is a carbazole (paragraph 0015). This forms the compound below.

    PNG
    media_image6.png
    444
    261
    media_image6.png
    Greyscale

Given the general formula and teachings of Cha, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to make the positional isomer of this compound in order to pursue the known options within his or her technical grasp and would expect the isomeric compounds to be useful as a host material in the organic layer of the electroluminescent device of Cha and possess the properties taught by Cha.  A prima facie case of obviousness exists when chemical compounds have very close structural similarity and similar utilities.  See MPEP 2144.09 I.  When compounds which are position isomers or homologs are of sufficiently close structural similarity, there is an expectation that such compounds possess similar properties.  See MPEP 2144.09 II.
The positional isomer of Cha pictured below reads on Formula 1(a) when L3 is an unsubstituted C6 arylene (phenylene) group, a3 is 1, Ar3 is an unsubstituted C12 heteroaryl 1-X6 are carbon atoms and X7 is a nitrogen atom, and R2, R4, and R5 are a C1 alkyl (methyl) group.

    PNG
    media_image7.png
    300
    472
    media_image7.png
    Greyscale

Cha includes each element claimed, with the only difference between the claimed invention and Cha being a lack of the aforementioned combination being explicitly stated. Absent a showing of unexpected results, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the instant invention to select any known substituent from each of the finite lists of possible combinations to arrive at the compound of the instant claim since the combination of elements would have yielded the predictable result of a compound which improved efficiency, low driving voltage, and/or lifetime characteristics in an organic light emitting diode (paragraph 0018), commensurate in scope with the claimed invention. See Section 2143 of the MPEP, rationales (A) and (E).
With respect to claim 3, Cha teaches the condensed cyclic compound of claim 1, and L3 is selected as a phenylene group (C6 arylene group), as discussed above. 
With respect to claim 4, Cha teaches the condensed cyclic compound of claim 1, and L3
With respect to claim 5, Cha teaches the condensed cyclic compound of claim 1, and Ar3 is a carbazolyl group (C12 heteroaryl group), as discussed above.
With respect to claim 6, Cha teaches the condensed cyclic compound of claim 1, and Ar3 is Formula 5-20.
With respect to claim 7, Cha teaches the condensed cyclic compound of claim 1, where c3 is 1, and c11 and c21 are 0.
With respect to claim 8, Cha teaches the condensed cyclic compound of claim 1, and R1, R2, R4 and R5 are selected as a hydrogen atom or C1 alkyl (methyl) group, as discussed above.
With respect to claim 9, Cha teaches the condensed cyclic compound of claim 1, and R4 and R5 are independently selected from a methyl group (C1 alkyl group) as pictured above.
With respect to claim 11, Cha teaches the condensed cyclic compound of claim 1, as discussed above. This compound meets the requirements of instant Formula 1-1, for the same reasons discussed above.
With respect to claims 16-18, Cha teaches a device structure given in Figure 2, pictured below.

    PNG
    media_image8.png
    403
    475
    media_image8.png
    Greyscale

In this figure, there is a first electrode (2, anode), a second electrode (4, cathode), and an organic layer which has a hole injection layer (5, hole injection layer) between the first electrode and the emission layer (7, light emitting layer), and an electron transport region between the emission layer and the second electrode comprising an electron transport layer (8, electron transport layer) (paragraph 0534). Cha also teaches the condensed cyclic compound of claim 1 is in the emission layer (paragraph 0019, lines 3-5) (claims 16 and 18).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to use the compound of claim 1 in the emission layer of an electroluminescent device of the claimed structure as Cha teaches this is a known device structure and known application of condensed polycyclic compounds.
With respect to claim 19, Cha teaches the organic light-emitting device of claim 18, and that the emission layer may include an anthracene derivative (paragraph 0369, lines 1-4).
It would have been obvious to a person having ordinary skill in the art to use the positional isomer of the compound of Cha with an anthracene-based compound as Cha teaches this is a known layer composition.
With respect to claim 20, Cha teaches the organic light-emitting device of claim 17, and that the hole transport region may include hexaazatriphenylene (HAT), which is a cyano-group containing compound (paragraph 0452).
Cha is silent to HAT performing the function of a p-dopant. However, this is considered to be a property of the composition.  Products of identical chemical composition cannot have mutually exclusive properties, and it has been held that when the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present (See MPEP 2112.01(II)), and the compound of Cha reads on the claims. Support for this presumption 
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to use the positional isomer of Cha in a device with a cyano group-containing p-dopant as exemplified by Cha.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-9, 11-14, and 16-20  rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 5, 7-9, 11, 13, 15-19, and 21 of U.S. Patent No. 10,741,773. Note in particular Formula 3-41 for L1 to L3 in claim 4 of the instant application and that embodiment 54 from claims 12 of U.S. Patent No. 10,741,773 could satisfy the requirements of all the aforementioned instant claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL SIMBANA whose telephone number is (571)272-2657. The examiner can normally be reached Monday - Friday, 9:00 A.M. - 5:00 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/R.S./Examiner, Art Unit 1786                                                                                                                                                                                                        
/JENNIFER A BOYD/Supervisory Patent Examiner, Art Unit 1786